Citation Nr: 0817817	
Decision Date: 05/30/08    Archive Date: 06/09/08

DOCKET NO.  06-16 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
bilateral pes planus with plantar fasciitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1979 to 
September 1983.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.


FINDINGS OF FACT

1.  The competent medical evidence, overall, demonstrates 
that the veteran's service connected bilateral foot disorder 
(referred to generally sometimes in this case as the "flat 
feet" disorder) are not pronounced and are not characterized 
by marked pronation, extreme tenderness, marked inward 
displacement or severe spasm of the tendon Achilles.

2.  The competent medical evidence, overall, demonstrates 
that the veteran's bilateral flat feet are not severe and are 
not characterized by a marked deformity, pain on manipulation 
and use accentuated, indication of swelling on use, or 
characteristic callosities.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
bilateral pes planus with plantar fasciitis have not been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5202 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2006).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original or an increased rating remains in controversy 
when less than the maximum available benefit is awarded).  
Reasonable doubt as to the degree of disability will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Normal ranges of motion of the ankle are dorsiflexion from 0 
degrees to 20 degrees, and plantar flexion from 0 degrees to 
45 degrees.  38 C.F.R. § 4.71, Plate II.  

Diagnostic Code 5276 provides ratings for acquired flatfoot.  
Severe flatfoot, with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, characteristic 
callosities, is rated 20 percent disabling for unilateral 
disability, and is rated 30 percent disabling for bilateral 
disability.  Pronounced flatfoot, with marked pronation, 
extreme tenderness of plantar surfaces of the feet, marked 
inward displacement, and severe spasm of the tendo Achillis 
on manipulation, that is not improved by orthopedic shoes or 
appliances, is rated 30 percent disabling for unilateral 
disability, and is rated 50 percent disabling for bilateral 
disability.  38 C.F.R. § 4.71a. 

In addition, disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in the 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portrays 
the anatomical damage, and the functional loss, with respect 
to all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.40, 4.45 (2006).  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The veteran is not competent to provide an opinion requiring 
medical knowledge or a clinical examination by a medical 
professional, such as an opinion addressing whether a 
service-connected disability satisfies diagnostic criteria.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  As a result, her assertions cannot 
constitute competent medical evidence that his service- 
connected disability warrants a compensable evaluation.

The competent medical evidence does not show, as a whole, 
that the veteran's bilateral flat feet are pronounced or 
severe or result in the symptoms required for the next higher 
evaluation under Diagnostic Code 5276.

Since filing her claim in July 2002, the veteran has had 
three VA examinations.  During her first examination, dated 
August 2003, the veteran complained of pain in the medial 
band of the plantar fascia bilaterally.  She complained of 
symptomatic exacerbation by prolonged standing with her 
customary occupation with the U.S. Postal Service.  She 
reported progressive symptoms after about 6 hours of standing 
and ambulatory activity in her occupation.  It was noted that 
the veteran exhibited normal form and function of both the 
Achilles tendon and tibialis posterior.  She exhibited mild 
to moderate pes planus bilaterally and symmetrically with 
mild collapse of the longitudinal arches, providing evidence 
against this claim.  The veteran was tender to palpation 
throughout the course of the medial band of the plantar 
fascia in the soles of both feet.  No impairment of range of 
motion was indicated.  

The examiner diagnosed the veteran with pes planus and 
plantar fasciitis with no relevant pain, weakness, 
fatiguability, problematic motion, edema, instability or 
tenderness, providing evidence against this claim.  

During the second VA examination, dated April 2005, the 
veteran indicated that she developed calcaneal heel pain with 
prostatic dyskinesia while working with the U.S. Postal 
Service in 1986.  She indicated that her orthotic in 
combination with use of athletic shoes lessened her symptoms.  
She further indicated that she had dorsal pain that started 3 
years prior when she started treatment with orthotics.  The 
examiner diagnosed the veteran with symmetric pes planus foot 
type, plantar fasciitis and plantar calcaneal heel spur 
syndrome, and dorsal pain.  It was noted that the plantar 
fasciitis symptoms are aggravated by prolonged standing.  No 
relevant pain, weakness, fatigability, problematic motion, 
edema, instability or tenderness was noted.  No deformity was 
noted.  

The examiner within this examination noted that the veteran 
had symmetric mild bilateral pes planus, as well as a normal 
gait without antalgia and normal weightbearing, providing 
evidence against this claim.  The veteran was tender to 
palpation about the plantar calcaneal tubercle regions of 
both heels.  

The most recent VA examination, dated October 2006, diagnosed 
the veteran with mild pes planus to normal foot type and mild 
plantar fasciitis bilaterally, providing more evidence 
against this claim.  Also noted was insertional tendo 
Achillis tendonitis bilaterally; however, the examiner noted 
that the condition is unrelated to military service and the 
veteran's foot type.

It was noted that in her prior occupational capacity that she 
is able to sit or stand depending on her comfort; however, 
she was recently transferred to a standing occupation.  She 
continued to use medication for pain and orthotics and lace-
up foot and ankle supports to better control her foot 
position.  

The veteran complained of soreness about the tendo Achillis 
region insertional for about one year as well as her chronic 
soreness in the course of the plantar fascia bilaterally.  
The examiner noted that otherwise there was no relevant pain, 
weakness, fatigability, problematic motion, edema, 
instability or tenderness.  She did not have pain upon 
manipulation of either foot, and had normal form and function 
of the tibialis posterior and Achilles tendon bilaterally.  
She also had normal gait, with normal weightbearing, walking 
ability, standing ability, and distance tolerance.  As noted, 
she continued to have tenderness to palpation in the course 
of the plantar fascia, in the soles of both feet, and about 
the Achilles insertional regions bilaterally.  Also noted was 
that the veteran does not have or require assistive devices 
with the exception of her braces.  The ranges of motion were 
not impaired with either foot.  

The Board notes that the soles of the veteran's feet were 
tender to palpation in the plantar fascia, however, her 
symptoms do not warrant an increased rating.  DC 5276 
provides for a higher rating when there is pain on 
manipulation or extreme tenderness of plantar surfaces of the 
feet.  All VA examinations indicate that the veteran has 
"mild" pes planus with no impaired ranges of motion, and no 
relevant pain, weakness, fatigability, problematic motion, 
edema, instability or other tenderness.

The Board reviewed private medical records as well as the VA 
outpatient treatment records; however, none of the records 
indicate that the veteran's pes planus is severe or 
pronounced or warrants a rating in excess of 10 percent.  
Private records from The Podiatry Group of South Texas, dated 
April 2006, indicate that the veteran had pain at the 
navicular insertion and edema.  Both feet showed pes planus 
deformity, hyperpronation and flexibility in the arch.

VA outpatient records from September 2006 indicate that the 
veteran had minimal discomfort in the heel areas and no pain 
within the medial longitudinal arches.

The foregoing medical records, overall, provide evidence 
against the veteran's claim for a higher evaluation. The VA 
treatment and examination reports and private medical 
records, including those not specifically addressed herein, 
do not show that the veteran's bilateral flat feet were 
pronounced.  They are negative for marked pronation, extreme 
tenderness, marked inward displacement or severe spasm of the 
tendon Achilles.  They are also negative for marked 
deformity, pain on manipulation and use accentuated, swelling 
on use, and characteristic callosities.  Thus, a greater 
evaluation under Diagnostic Code 5276 is not warranted.

The Board recognizes the veteran's complaints of pain.  The 
effects of pain reasonably shown to be due to the veteran's 
service-connected flat feet are contemplated in the current 
10 percent rating assigned to the condition without which, 
the current evaluation could not be justified.

The record provides no evidence indicating that pain due to 
flat feet has caused functional loss greater than that 
contemplated by the 10 percent evaluation assigned.  38 
C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, supra.

In sum, the weight of the credible evidence demonstrates that 
the veteran is not entitled to an increased evaluation for 
bilateral flat feet.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction, or regional office (RO).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court of Appeals for Veterans Claims held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled. Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of a letter sent 
to the veteran in August 2003 that fully addressed all four 
notice elements.  The letter informed the veteran of what 
evidence was required to substantiate the claims and of the 
veteran's and VA's respective duties for obtaining evidence.  
The veteran was also asked to submit evidence and/or 
information in her possession to the RO.  Although the notice 
letter was not sent before the initial RO decision in this 
matter, the Board finds that this error was not prejudicial 
to the veteran because the actions taken by VA after 
providing the notice have essentially cured the error in the 
timing of notice.  Not only has the veteran been afforded a 
meaningful opportunity to participate effectively in the 
processing of her claim and given ample time to respond, but 
the RO also readjudicated the case by way of a rating 
decision issued in May 2005 after the notice was provided.  
For these reasons, it is not prejudicial to the veteran for 
the Board to proceed to finally decide this appeal as the 
timing error did not affect the essential fairness of the 
adjudication.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records and private treatment records.   The 
veteran was afforded multiple VA medical examinations.  
Significantly, neither the veteran nor her representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

ORDER

Entitlement to a rating in excess of 10 percent for bilateral 
pes planus is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


